Citation Nr: 0812807	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  99-16 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of laceration of the right little finger tendon. 
 
2.  Entitlement to an increased (compensable) evaluation for 
fracture residuals of the right ring finger. 
 
3.  Entitlement to a 10 percent evaluation under 38 C.F.R. 
§ 3.324 (2007) based on multiple noncompensable service-
connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to October 
1973.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a June 1999 
rating decision of the VA Regional Office (RO) in Cleveland, 
Ohio that denied compensable evaluations for fracture 
residuals of the right ring finger and residuals of 
laceration of the right little finger tendon, as well as a 10 
percent evaluation under 38 C.F.R. § 3.324 (2007). 

The veteran was afforded a personal hearing at the RO in 
October 1999, and also presented testimony in September 2006 
before the undersigned Veterans Law Judge sitting at 
Cleveland, Ohio.  The transcripts are of record.  

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Review of the record discloses that the veteran has not been 
provided adequate notice of the Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No.106-475, 114 Stat.2096 (2000) 
with respect to the issues of entitlement to compensable 
evaluations for fracture residuals of the right ring finger, 
and residuals of laceration of the right little finger 
tendon.  The VCAA and its implementing regulations require 
that VA provide specific notice to claimants regarding 
information needed to complete an application for benefits, 
as well as specific notice regarding information or evidence 
required to substantiate a claim. See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

For an increased-compensation claim, 38 U.S.C.A. §  5103(a) 
(West 2002 & Supp. 2007) requires at a minimum that the 
Secretary notify the claimant that to substantiate a claim, 
the claimant must provide or ask the Secretary to obtain 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life. Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. Vazquez-Flores at 5-6. 

The record reflects that the RO has sent various VCAA notice 
letters to the veteran in this instance, but none 
specifically addresses the criteria necessary for entitlement 
to a higher disability rating.  If an increase in disability 
is found, the appellant should be notified that a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from zero to 100 percent, as 
applicable.  Additionally, he should also be notified 
regarding the criteria for rating a disability or 
establishing an effective date. See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran must therefore be given 
the required notice with respect to these matters.  
Accordingly, the case is remanded in order to comply with the 
statutory requirements of the VCAA.

The case is therefore REMANDED for the following actions:

1.  Review the claims files and 
ensure that all actions required 
by the Veterans Claims Assistance 
Act of 2000 (VCAA) are completed.  
In particular, the RO should 
ensure that the notification 
requirements and development 
procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007); 
and the Court's holding in 
Vazquez-Flores and Quartuccio are 
fully met and complied with as 
outlined above.  He should also be 
notified regarding the criteria 
for rating a disability or 
establishing an effective date 
pursuant to Dingess.

2.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issues on appeal.  If the benefits 
are not granted, the appellant and 
his representative should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


